DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogura (JP 2009012824 A).
Regarding claim 1, Ogura discloses an adjustable cooking plate comprising: 
a diffuser pan (10+26) supported by at least one stand (20) on a cooking grill (it’s capable of being placed on a grill), each stand having a predetermined height (Fig. 1); 
at least one adjustable screw (25b, Fig. 3) coupled to and projecting away from said diffuser pan for supporting the cooking plate (12) and adjusting a height of the cooking plate inside the diffuser pan; and 
wherein each screw includes a respective nut (25a, Fig. 3) passing through said diffuser pan (23) for coupling each screw to the diffuser pan.  

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 

Applicant asserts:
Ogura relates to storage and extraction of food products (Ogura, ¶¶ [0003], [0010]-[0013]) and thus, is non-analogous (i.e., has nothing to do with cooking-much less an adjustable cooking plate)

Examiner’s response:
	Ogura anticipates all of the limitations of claim 1.  Moreover, the adjustable cooking plate of Ogura is configured to support food items, and is capable of cooking a food item.  For example, the adjustable cooking plate can be placed in an oven with the food item on the cooking plate (12).

Applicant asserts:
The alleged diffuser pan (10+26) and (23) is really a cylindrical container (10), a rotating external operation part (23) and a push-up member (26), which cannot reasonably be construed (independently or collectively) as a pan-much less a diffuser pan (i.e., a device that absorbs heat from the high temperature heat source and transmits such heat evenly to the cooking plate).

Examiner’s response:
	A pan is examined to mean a container.  A Google image search for “pan” shows a variety of pans that come in different shapes and sizes.  Adding the term “diffuser” in front of pan does not limit the structure of the pan since all pans can diffuse heat.  

Applicant asserts:
Application, ¶ [0041]. Further, the alleged cooking plate (12) is really a moveable bottom part not a cooking plate. More importantly, the alleged nut (25a) in FIG. 3 does not pass through the alleged diffuser pan (10+26) as requiuied by claim 1.


Examiner’s response:
The plate (12) can contain cooked foods or it can be used to cook food.  For example, the plate with the food can be placed inside an oven.
Moreover, the nut (25a) passes through the bottom portion (10) of the diffuser pan.

Applicant asserts:
Although Ogura may be "capable of being placed on a grill," that does not make it an adjustable cooking plate-much less as claimed. Mere probabilities or possibilities are inadequate to establish the inherent disclosure of a limitation not expressly disclosed by the prior art. In Re: Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999) (citations omitted).


Examiner’s response:
	The rejection of claim 1 is not based on inherency.  All of the limitations of claim 1 are expressly disclosed by Ogura.  The phrase, “on a cooking grill”, is not a structural component of the invention of claim 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762